The opinion of the court was delivered, by
Woodward, C. J.
This was an action of debt upon statute. Allen held by assignment a judgment against Conrad, upon the record of the District Court of December Term 1863, Ño. 177, for the sum of $2936, which, after payment in full and after the statutory demand for satisfaction, he had failed to satisfy of *489record. This suit was brought to recover damages for that neglect.
It was objected that the action would not lie, because the record exhibited such proceedings upon the judgment as amounted in law to a satisfaction of it, and therefore a formal entry of satisfaction was not necessary under the 14th section of the Act of Assembly of 13th April 1791, Purd. 576.
The proceedings alluded to were as follow: On the 7th of March 1864 a writ of venditioni exponas having issued upon the said judgment, and being then in the sheriff’s hands, Conrad, the defendant, made his affidavit that on the 9th day of February, before, he had tendered to the plaintiff the whole amount of debt, interest and costs, up to that time, and he prayed for a rule upon the sheriff and plaintiff to show cause why he should not pay to the sheriff the amount of debt, interest and costs accrued to the 9th day of Februai-y, in full satisfaction of the said debt and costs. On the same day such a rule was granted and proceedings stayed. April 9th 1864, the rule was made absolute, and the sheriff returned the vend. exp. “ Stayed by order of the court.” There was no record evidence of the actual payment of the money to the sheriff, though the fact of payment to him, and by him to the plaintiff, was proved upon the trial of this cause.
Now, giving the utmost effect to the above proceedings that can reasonably be claimed for them, they amount to no more than an inferential satisfaction of the judgment. Grant that a searcher of records, who happened to possess legal skill enough to know the effect of a rule made absolute, might infer that the judgment had been satisfied, yet the statute contemplates something more palpable; something which the man most ignorant of legal forms would understand to be satisfaction. It makes it the duty of the person who has received satisfaction, within eighty days after request, to repair to the office of the prothonotary of the court where the judgment is, and there “ in the office” of the said prothonotary to enter satisfaction of the judgment, which shall “ for ever discharge, defeat and release the same.” The statute is thus precise in prescribing the duty to be done, in order that the defendant’s estate may be relieved of the lien, and in order also that purchasers, encumbrancers and all the world may have the same evidence, in kind and degree, of the satisfaction and discharge of the judgment, as of its entry and existence. Inquirers are not to be obliged to search files, and to weigh the legal effect of sheriffs’ returns of writs of execution; but the record of the judgment is to be made to inform them that the judgment no longer exists.
Would a prudent conveyancer have passed a title of the defendant as unencumbered, with this record before him? He would have found the judicial order for staying the vend. exp. was made *490on the 7th of March, when the rule was granted, and that the sheriff’s return “stayed by order of the court,” without date, must be referred to that order. But that would imply no payment of money. The rule was for leave to pay the plaintiff the money that had been tendered, and upon granting the rule the execution was stayed; but the rule was not made absolute until the 9th of April. Was the money paid after that date, and in pursuance of the leave thus granted ? On this point the record says not a word — it is mute. The conveyancer would have to go farther to satisfy his doubts: he would have to inquire of the sheriff, and examine receipts, and decide a question of fact upon such evidence as he could obtain, which the statute meant should be decided by the plaintiff himself, on the very record of the judgment. The preamble to the statute recites the evils which frequently happen from leaving judgments long unsatisfied on record, although the moneys for which these judgments have been rendered are justly discharged; “ whereby defendants in such cases as well as the subsequent purchasers of real property suffer much vexation and inconvenienceand we must construe the statute so as to suppress the mischief and advance the remedy.
We hold, therefore, that notwithstanding the proceedings alluded to, and the payment of the money to the sheriff, there was no such satisfaction entered upon the judgment in question, as relieved the owner of the judgment from the duty of complying with the defendant’s request, and that the action was well brought.
The only other question upon the record regards the measure of damages. The statute prescribes no measure, except as it limits them to not exceeding half of the debt. The court declined to limit the jury to nominal damages, though there was no evidence of special damage. In Henry v. Sims, 1 Wh. 187, it was ruled that in such an action actual damages need not be proved, and that the jury may take into consideration all the circumstances by which the party has suffered vexation and inconvenience. In the instance before us the statutory limit was not transcended; and we have no means of measuring the vexation and inconvenience which the defendant’s neglect of a plain duty occasioned the plaintiff, and therefore we cannot say that the damages were excessive.
The judgment is affirmed.